 

Exhibit 10.1

 



AMENDMENT TO RETIREMENT AGREEMENT AND RELEASE

 

This AMENDMENT TO RETIREMENT AGREEMENT AND RELEASE (“Amendment”) by and between
Flexsteel Industries, Inc. (the “Company”) and Karel Czanderna (“Executive”) is
effective as of the date set forth below.

 

RECITALS

 

A.           Executive and the Company are parties to a Retirement Agreement and
Release executed on September 21, 2018 (the “Retirement Agreement”). All
capitalized terms used and not otherwise defined in this Amendment shall have
the meanings assigned to them in the Retirement Agreement.

 

B.           Executive and the Company desire to clarify through this Amendment
certain issues related to options to purchase the Company’s stock that were
granted to Executive by the Company before the Retirement Date.

 

AGREEMENT

 

In consideration of the above recitals, which are hereby incorporated, and the
promises set forth in this Amendment, the parties agree as follows:

 

1.            Amendment to Retirement Agreement. Executive and the Company agree
to amend the Retirement Agreement to clarify that no provision of the Retirement
Agreement waived Executive’s right to exercise any and all options to purchase
shares of the Company’s stock that were granted to Executive by the Company, and
that remain outstanding on the Retirement Date (such options, herein, the
“Options”). Further, notwithstanding any other provision of the Retirement
Agreement or any other agreement related to the Options, Executive and the
Company agree that Executive shall have until the date that is three (3) years
after the Retirement Date to exercise the Options, and that after the date that
is three (3) years after the Retirement Date, Executive shall have no right to
exercise the Options.

 

2.            Retirement Agreement Not Otherwise Modified; Miscellaneous. This
Amendment does not change or modify the Retirement Agreement or any other
agreement between Executive and the Company except as set forth in Section 1
above. All other terms of the Retirement Agreement are unmodified and apply to
this Amendment as well as the Retirement Agreement. No representations as to tax
consequences of this Agreement have been made to Executive by the Company or any
of its representatives. The Company has not made any representations or oral or
written statements on which Executive has relied in executing this Amendment. 

 

 

 

 

This Amendment is effective on the 25th day of October 2018.

 

  /s/ Karel Czanderna                  Karel Czanderna       Flexsteel
Industries, Inc.       /s/ Eric Rangen       By  Eric Rangen         Its Chair,
Board of Directors

 

 